OPINION

KELLER, P.J.,
delivered the unanimous opinion of the Court.
We granted Appellant’s petition for discretionary review and issued an opinion on September 25, 2002.1 The opinion from the Eastland Court of Appeals was issued on November 4, 1999.2 We have been furnished with a certificate of death indicating that appellant died on August 5, 1999. The jurisdiction of this court having been “superceded by that of a higher court,”3 we permanently abate the appeal.4
We withdraw our prior opinion and direct the Eleventh Court of Appeals to withdraw its prior opinion.

. Beard v. State, 2002 WL 31116936, 2002 Tex.Crim.App. LEXIS 183.


. Beard v. State, 5 S.W.3d 883 (Tex.App.-Eastland, 1999).


. Tutt v. State, 124 Tex.Crim. 537, 63 S.W.2d 1033 (1933).


. Texas Rules of Appellate Procedure, Rule 7.1(a)(2).